Case 9:18-cv-80176-BB Document 440 Entered on FLSD Docket 03/25/2020 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal                                CASE NO.: 9:18-cv-80176-BB
   representative of the Estate of David
   Kleiman, and W&K Info Defense
   Research, LLC,

                            Plaintiffs,

   v.

   CRAIG WRIGHT,

                            Defendant.

            REPLY IN SUPPORT OF MOTION FOR ENLARGEMENT OF TIME

         The tone of Defendant’s Response hardly seems appropriate given the difficult

  circumstances everyone is undoubtedly facing. The truth is that Defendant does not identify any

  specific prejudice associated with the limited relief Plaintiffs are seeking.

         First, the two-week extension of the expert deadline will not materially impact any trial

  preparation, and will not impact the trial date in any way. Plaintiffs are working to supplement

  their existing expert reports and are trying to develop additional experts. Each endeavor has been

  severely hampered by the current environment occasioned by the COVID-19 pandemic. In light

  of the absence of any prejudice to the Defendant, and the obvious prejudice to the Plaintiffs, a brief

  extension is warranted.

         Second, with regard to the fact witness depositions, Plaintiffs are doing what they can to

  complete them by the current deadline. The witnesses were served with more than enough time to

  complete their depositions. As noted, Mr. Sullivan’s challenge has been pending for many months.

  Plaintiffs never expected Dr. Lowe would resist the subpoena (and are in fact trying to work with

  counsel to resolve that). And Plaintiffs didn’t think that Mr. Nguyen, a U.S. citizen and attorney,
Case 9:18-cv-80176-BB Document 440 Entered on FLSD Docket 03/25/2020 Page 2 of 3



  would attempt to avoid service for two months straight. Unfortunately, Plaintiffs cannot control

  when these issues will be resolved as it will depend on when Courts are able to rule, and when

  Plaintiffs are able to overcome what appear to be efforts by Mr. Nguyen to avoid service.1

             Plaintiffs respectfully request that the instant Motion be granted to avoid extreme prejudice

  to Plaintiffs ability to develop its expert and factual narrative.

                                                                Respectfully submitted,

      Dated: March 25, 2020                                     /s/ Velvel (Devin) Freedman
                                                                Velvel (Devin) Freedman, Esq.
                                                                Florida Bar No. 99762
                                                                ROCHE CYRULNIK FREEDMAN LLP
                                                                200 S. Biscayne Blvd, Suite 5500
                                                                Miami, Florida 33131
                                                                Telephone: (305) 357-3861
                                                                vel@rcfllp.com
                                                                nbermond@rcfllp.com

                                                                Kyle W. Roche, Esq.
                                                                Joseph M. Delich, Esq.
                                                                Admitted Pro Hac Vice
                                                                ROCHE CYRULNIK FREEDMAN LLP
                                                                99 Park Avenue, Suite 1910
                                                                New York, NY 10016
                                                                kyle@rcfllp.com
                                                                jdelich@rcfllp.com

                                                                Andrew S. Brenner, Esq.
                                                                BOIES SCHILLER FLEXNER LLP
                                                                100 SE 2nd Street, Suite 2800
                                                                Miami, Florida 33131
                                                                abrenner@bsfllp.com

                                                                Counsel to Plaintiff Ira Kleiman as Personal
                                                                Representative of the Estate of David Kleiman
                                                                and W&K Info Defense Research, LLC

                                           CERTIFICATE OF SERVICE




  1
      Plaintiffs are preparing a motion for alternative service and expect to have that on file by the end of the week.
Case 9:18-cv-80176-BB Document 440 Entered on FLSD Docket 03/25/2020 Page 3 of 3



        I HEREBY CERTIFY that on March 25, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF.

                                                /s/ Velvel Freedman
                                                VELVEL (DEVIN) FREEDMAN
